

ADDENDUM NO. 1
 
to
 
LOAN AGREEMENT
dated 19th December, 2008
EHLERMANN
RINDFLEISCH
GADOW
RECHTSANWALTE
PARTNERSCHAFT
 
BALLINDAMM 26, 20095 HAMBURG
 
TELEFON +49 40 37 48 14 – 0
TELEFAX +49 40 37 48 14 – 30
INTERNET WWW.ERG-LEGAL.COM



made between


NORDDEUTSCHE LANDESBANK GIROZENTRALE
as Lender, Mandated Lead Arranger and Agent


THE TWELVE LIMITED PARTNERSHIPS
AS MORE CLOSELY DESCRIBED HEREIN
as jointly and severally liable Borrowers


12 A.H.T.S. Vessels
built by Fincantieri Cantieri Navali S.p.A.

 
 

--------------------------------------------------------------------------------

 


THIS ADDENDUM NO. 1 IS MADE THIS 17th DAY OF SEPTEMBER, 2010 between
 
(1)
NORDDEUTSCHE LANDESBANK GIROZENTRALE, a banking institution organized and
existing under the laws of Germany having its registered offices at
Friedrichswall 10, 30159 Hannover, Germany (sometimes “NORD/LB” or the “Mandated
Lead Arranger” or the “Agent”, as the case may be), and

 
(2)
The Lenders set forth in Schedule 1 attached hereto (the “Lenders”)

 
and
 
(3)
ATL OFFSHORE GMBH & CO. MS “JUIST” KG (the “Borrower 1”),

 
(4)
ATL OFFSHORE GMBH & CO. MS “NORDERNEY” KG (the “Borrower 2”),

 
(5)
ATL OFFSHORE GMBH & CO. “ISLE OF BALTRUM” KG (the “Borrower 3”),

 
(6)
ATL OFFSHORE GMBH & CO. “ISLE OF LANGEOOG” KG (the “Borrower 4”),

 
(7)
ATL OFFSHORE GMBH & CO. “ISLE OF AMRUM” KG (the “Borrower 5”),

 
(8)
ATL OFFSHORE GMBH & CO. “ISLE OF SYLT” KG (the “Borrower 6”),

 
(9)
ATL OFFSHORE GMBH & CO. “ISLE OF WANGEROOGE” KG (the “Borrower 7”),

 
(10)
ATL OFFSHORE GMBH & CO. “ISLE OF NEUWERK” KG (the “Borrower 8”),

 
(11)
ATL OFFSHORE GMBH & CO. “ISLE OF USEDOM” KG (the “Borrower 9”),

 
(12)
ATL OFFSHORE GMBH & CO. “ISLE OF FEHMARN” KG (the “Borrower 10”),

 
(13)
ATL OFFSHORE GMBH & CO. “ISLE OF MEMMERT” KG (the “Borrower 11”),

 
(14)
ATL OFFSHORE GMBH & CO. “ISLE OF MELLUM” KG (the “Borrower 12”)

 
each of them a limited partnership incorporated and existing under the laws of
Germany having its registered office at Neue Str. 24, 26789 Leer, Germany
(collectively the “Borrowers”, and each one of them a “Borrower”), as jointly
and severally liable borrowers on the other part.


WHEREAS pursuant to the terms and conditions of a loan agreement dated 19th
December, 2008 (the “Loan Agreement”), made between the Lenders as lenders and
the Borrowers as jointly and severally liable borrowers, the Lenders have agreed
to grant to the Borrowers loans in the aggregate maximum amount of Euros four
hundred twenty million five hundred seventy thousand (EUR 420,570,000.00) (the
“Loan”) (i) for the part-financing of the construction price of twelve A.H.T.S
Vessels built or to be built at FINCANTIERI CANTIERI NAVALI ITALIANI S.P.A. of
Genoa, Italy, (the “Builder”), (ii) for the issuing of certain payment
guarantees to the Builder and (iii) to enable the Borrowers to postpone the
repayment of part of the Loan.
 
WHEREAS in addition to the Tranches CT.A (as defined in the Loan Agreement), the
Lenders are willing to grant further tranches to the Borrowers (the “New
Tranches CT.A”) to enable the Borrowers to finance the interest during
construction time and any cost increases and modifications under the Building
Contracts.

 
1

--------------------------------------------------------------------------------

 
 
WHEREAS Tranches CT.A.1, CT.A.2, CT.A.3, CT.A.4, CT.A.5, CT.A.6, CT.A.7, CT.A.8
and CT.A.9 (as defined in the Loan Agreement) have not been drawn down.
 
WHEREAS due to the delayed delivery of Vessels 10, 11 and 12 and due to the
incorporation of the New Tranches CT.A, the Borrowers have requested the Lenders
and the Lenders have agreed to amend the repayment of the Loan under the terms
and conditions of this Addendum No. 1.
 
WHEREAS the Borrowers and the Lenders have agreed that the Borrowers shall be
enabled to grant each other loans for the purpose of (i) covering liquidity
shortfalls due to different employment situations of the Vessels and (ii), due
to the last sentence of Clause 2.3 of the Loan Agreement, enabling the Borrower
12 to finance the difference between the actual amount which will be drawn under
Tranche LT.12 and the amount of Tranche LT.12 as described in Schedule 4 to the
Loan Agreement.
 
WHEREAS the equity (Eigenkapital) in each of the Borrowers has been fully paid
in accordance with clauses 1.22.1, 1.22.2, 1.23.1, 1.23.2 and 1.24 of New
Schedule 5 attached hereto.
 
WHEREAS upon request of the Borrowers, the Lenders are willing to agree to
certain amendments of the Loan Agreement, the security structure and the
Security Documents (as the term is defined in the Loan Agreement) subject to the
terms and conditions of this Addendum No. 1.
 

NOW THEREFORE in consideration of the premises herein contained and other good
and valid considerations herein recited, the parties hereto agree as follows:
 
1.
DEFINITIONS

 
1.1.
Expressions defined in the Loan Agreement shall have the same meaning when used
in this Addendum No. 1, unless defined otherwise herein or unless the context
does not permit so.

 
1.2.
Any term as defined in this Addendum No. 1 shall apply to the Loan Agreement
unless the context does not permit so.

 
1.3.
Where the context of this Addendum No. 1 allows so, words importing the singular
include the plural and vice versa. Clause headings in this Addendum No. 1 are
for ease of reference only and shall not affect the construction thereof.

 
1.4.
Unless the context does not allow so, references to “Clauses” are to clauses of
this Addendum No. 1. References to any contract or other instrument or document
include any amendment or supplement thereto.

 
2.
AMENDMENTS TO THE LOAN AGREEMENT

 
With effect from the date hereof, the Loan Agreement shall be amended as
follows:
 
2.1.
Tranches CT

 
2.1.1.
In addition to the Tranches CT. A, the Lenders are willing to grant the New
Tranches CT.A, equalling the balance between the maximum amount of Loan CT and
the aggregate maximum amount of (i) Loan CT.A and (ii) Loan CT.B, as more
closely set out in the New Schedule 4 of the Loan Agreement, to the effect that
the Loan CT.A shall amount up to Euros one hundred thirty million five hundred
forty three thousand (EUR 130,543,000.00) and the Loan CT.B shall amount up to
Euros two hundred thirty two million four hundred fifty seven thousand (EUR
232,457,000.00). Such New Tranches CT.A shall be drawn in up to two (2) portions
per Vessel together with each of the relevant Tranches CT.A. The New Schedule 4
attached hereto shall replace the existing Schedule 4. The purpose of the New
Tranches CT.A shall be to enable the Borrowers to finance the interest during
construction time and any cost increases and modifications under the Building
Contracts.

 

 
2

--------------------------------------------------------------------------------

 
 
2.1.2.
The Lenders agree that the purpose of the Loan CT.A shall be extended to
assisting the Borrowers in financing the increased Construction Price
Instalments on the conditions as more closely set out in the New Schedule 5 to
the Loan Agreement. The New Schedule 5 attached hereto shall replace the
existing Schedule 5 to the Loan Agreement.

 
2.2.
Repayment

 
Due to the delayed delivery of Vessels 10, 11 and 12 and due to the
incorporation of the New Tranches CT.A, the Lenders agree to amend the repayment
of the Loan as follows:
 
2.2.1.
The Borrowers and the Lenders agree that the Borrowers shall repay the Tranches
CT.A.10, CT.A.11 and CT.A.12 to the Lenders under the conditions of clause 8 of
the Loan Agreement, however not later than on the final maturity date 30th
October, 2010.

 
2.2.2.
The Lenders agree that the Borrowers shall repay Tranches LT 10 - 12 with
quarterly repayments over a twelve (12) years repayment profile. The first
quarterly repayment of the Tranches LT 10 - 12 shall be (i) double in amount
compared to the amount of the remaining repayment instalments and (ii) made
three (3) Months after the Drawdown thereof but in no event later than 30th
December, 2010, provided, however, that in any event the repayment of the
Tranches LT shall be fully amortised on the following final maturity dates:

 

Tranche
 
Final Maturity Date
LT.1
 
27th February, 2021
LT.2
 
28th May, 2021
LT.3
 
5th October, 2021
LT.4
 
16th February, 2022
LT.5
 
11th March, 2022
LT.6
 
30th June, 2022
LT.7
 
15th March, 2022
LT.8
 
28th June, 2022
LT.9
 
23rd June, 2022
LT.10
 
30th June, 2022
LT.11
 
30th June, 2022
LT.12
  
30th June, 2022



2.2.3.
The Borrowers and the Lenders agree that under the conditions of clause 8 of the
Loan Agreement Borrowers shall repay the Tranches CF on the following final
maturity dates:

 
Tranche
 
Final Maturity Date
CF.1
 
27th February, 2024
CF.2
 
28th May, 2024
CF.3
 
5th October, 2024
CF.4
 
16th February, 2025
CF.5
 
11th March, 2025
CF.6
 
30th June, 2025
CF.7
 
15th March, 2025
CF.8
 
28th June, 2025
CF.9
 
23rd June, 2025
CF.10
 
30th June, 2025
CF.11
 
30th June, 2025
CF.12
  
30th June, 2025

 
 
3

--------------------------------------------------------------------------------

 
 
2.2.4.
The existing Schedule 4B shall be replaced by the New Schedule 4B attached
hereto.

 
2.3.
Financial Covenants

 
In deviation of clause 19.1.2.3 of the Loan Agreement the Borrowers shall be
allowed to grant and to accept loans by another Borrower (hereafter referred to
as an “Intercompany Loan”), for the purpose of (i) covering liquidity shortfalls
due to different employment situations of the Vessels and (ii), due to the last
sentence of Clause 2.3 of the Loan Agreement, enabling the Borrower 12 to
finance the difference between the actual amount which will be drawn under
Tranche LT.12 and the amount of Tranche LT.12 as described in Schedule 4 to the
Loan Agreement.
 
For the purpose of allowing the Borrowers to grant and accept Intercompany
Loans, each Borrower hereby irrevocably and unconditionally undertakes to and in
favour of the Lenders that
 
2.3.1.
any Intercompany Loan to be concluded will automatically and without further
declaration be fully subordinated to the Borrowers’ obligations under the Loan
Agreement and under the Security Documents, and

 
2.3.2.
the Borrowers will neither (a) amend, vary, change or supplement the terms and
conditions of the Intercompany Loans without the prior written consent of the
Agent nor (b) terminate the respective loan agreements under which the
Intercompany Loans have been granted or declare an event of default thereunder
and/or accelerate the respective Intercompany Loan and/or demand premature
repayment thereof without the prior written consent of the Agent.

 
2.4.
Reporting Covenants

 
In addition to the undertakings contained in the Loan Agreement the Borrowers
undertake that during the Security Period they will deliver to the Agent any
information regarding each inter company loan and shareholder loan to which a
Borrower is a party (i) promptly after conclusion of the relevant loan agreement
and (ii) not later than ninety (90) days after the end of each half-year, for
the first time on 30th September, 2010.
 
2.5.
Covenants regarding Corporate Structure

 
In deviation of clause 19.5.1 of the Loan Agreement, the Borrowers undertake to
the Lenders that during the Security Period they will not without the prior
written consent of the Agent allow any change in any of the Borrowers’ corporate
or shareholder structure to the effect that the Corporate Guarantor holds less
than twenty five (25) percent directly or through an affiliated company accepted
by the Agent in advance or to the effect that any of the Borrowers ceases to be
a limited partnership.
 
2.6.
Further Conditions Precedent regarding the Delivery of the Vessels 10 – 12

 
In addition to the conditions of clause 5.3 of the Loan Agreement it shall be a
condition precedent to the drawdown of any of the Tranches CT for the Vessels 10
– 12 that (i) the Borrowers shall be entitled to cancel, rescind and/or
terminate the relevant Building Contracts in case the Vessels 10 – 12 are not
delivered on or prior to 29th October, 2010 and that (ii) they shall be entitled
to demand payment under the Refund Guarantees securing the repayment of the
Construction Price Instalments paid for Vessels 10 – 12 in case the delivery of
the Vessels 10 – 12 does not take place on or prior to 29th October; 2010, each
of the foregoing termination right and repayment claim to be evidenced to the
satisfaction of the Lenders prior to the Drawdown of the outstanding
Construction Price Instalments to be paid for Vessels 10 – 12, as stipulated in
clause 2.4 of the New Schedule 5 attached hereto.

 
4

--------------------------------------------------------------------------------

 
 
2.7.
Shortfall

 
In addition to clauses 18.1 and 18.2 of the Loan Agreement, the Borrowers
undertake to the Lenders that if the ratio of the average Fair Market Values of
the Vessels 10, 11 and 12 to the outstanding average balance of the Tranches LT
1 - 12 is less than the ratio of the average Fair Market Values of the Vessels 1
- 9 to the outstanding average balance of the Tranches LT 1 - 12, it being
understood that the Fair Market Values to be assessed in each case in accordance
with clause 18.1 of the Loan Agreement, then and in such case within a period of
thirty (30) days following receipt by the Borrowers of written notice from the
Agent notifying the Borrowers of such shortfall and specifying the amount
thereof (which amount shall in the absence of manifest error be conclusive and
binding upon the Borrowers) to either furnish the Lenders with such additional
security as shall be acceptable to the Lenders in their sole discretion for the
purpose of remedying such deficiency in security or to prepay to the Lenders
(together with interest accrued thereon and any costs arising through such
prepayment being made otherwise than at the end of an Interest Period) such part
of the Tranches LT 10 - 12 as shall be necessary to ensure that the above
described ratios are equal. Unless and until the Tranches LT 10 - 12 have been
prepaid or the additional security has been granted as described above, no
dividend payments by any of the Borrowers to any of their shareholders shall be
permitted. Any additional security required as a result of the operation of this
clause is separate from and additional to any other security provided or to be
provided under the other provisions of the Loan Agreement and the Security
Documents.
 
2.8.
Event of Default

 
In deviation of clauses 22.1.16 and 22.1.17 of the Loan Agreement,
 
2.8.1.
it shall constitute an Event of Default if the Equity Provider 1 ceases to be a
limited partner (Kommanditist) of each of the Borrowers (except for Borrower 10,
Borrower 11, and Borrower 12) holding at least seventy five (75) percent of each
of the Borrowers (except for Borrower 10, Borrower 11 and Borrower 12) share
capital, unless the Equity Provider 1 transfers its shares in the Borrowers to
the Equity Provider 2 or an affiliated company of Equity Provider 2 accepted by
the Agent.

 
2.8.2.
it shall constitute an Event of Default if the Equity Provider 2 ceases to hold
at least twenty five (25) percent of each of the Borrowers directly or through
an affiliated company accepted by the Agent or if any of the Borrowers ceases to
be a limited partnership.

 
3.
EFFECTIVENESS

 
This Addendum No. 1 shall become effective on the date hereof.
 
4.
COSTS AND EXPENSES

 
All costs and expenses of the Lenders, in case of external services engaged in
connection with this Addendum No. 1 upon presentation of a copy of the relevant
invoice, incurred under or in connection with this Addendum No. 1 shall be borne
by the Borrowers including without limitation expenses for external attorneys or
other persons commissioned by any of the parties hereto for any action required
by it under or in connection with this Addendum No. 1 and expenses incurred by
any of the parties hereto in connection with the preparation, execution and
carrying out of this Addendum No. 1 (including any stamp, documentary,
registration or other like duties and Taxes, fees and charges), translations and
legal opinions (if any).

 
5

--------------------------------------------------------------------------------

 
 
5.
SEVERABILITY

 
In the event that this Addendum No. 1 or any provision thereof or any of the
documents or instruments which may from time to time be delivered hereunder or
any provision thereof shall be deemed invalid by present or future law of any
nation or by decision of any court this shall not affect the validity of this
Addendum No. 1, such documents and instruments as a whole and in such case the
parties shall execute and deliver such other and further agreements and/or
documents and/or instruments and such things as the Lenders in their sole
discretion may deem to be necessary to carry out the original intent of the
parties to this Addendum No. 1.
 
6.
CONTINUING VALIDITY OF THE LOAN AGREEMENT

 
Save as amended by this Addendum No. 1 and such further instruments and
documents as shall be necessary to give effect to the terms of this Addendum No.
1, the Loan Agreement shall remain unaltered and in full force and effect. In
case of conflicts between the provisions of the Loan Agreement and this Addendum
No. 1, the provisions of this Addendum No. 1 shall prevail.
 
7.
APPLICABLE LAW AND JURISDICTION

 
The terms and conditions set out in this Addendum No. 1 shall be governed by and
construed in accordance with German law and the Borrowers submits to the
jurisdiction of the courts of Hannover, Germany. However, the Lenders reserve
the right to choose as place of jurisdiction any place where any of the
Borrowers has any assets or any place of business.
 
[end of page]

 
6

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF the parties hereto have caused this Addendum No. 1 to be
signed by their duly authorized attorneys the day and year first above written.
 
THE LENDERS:
 
SIGNED by
)
 
Regina Schulz and
)
 
Ingo Doebke
)
 
for and on behalf of
)
 
NORDDEUTSCHE LANDESBANK
)
 
GIROZENTRALE
)
/s/ Regina Schultz          /s/ Ingo Doebke
     
THE BORROWERS
         
SIGNED by
)
 
Niels Roggemann
)
 
for and on behalf of
)
/s/ Niels Roggemann



ATL OFFSHORE GMBH & CO. MS “JUIST” KG
 
ATL OFFSHORE GMBH & CO. MS “NORDERNEY” KG
 
ATL OFFSHORE GMBH & CO. “ISLE OF BALTRUM” KG
 
ATL OFFSHORE GMBH & CO. “ISLE OF LANGEOOG” KG
 
ATL OFFSHORE GMBH & CO. “ISLE OF AMRUM” KG
 
ATL OFFSHORE GMBH & CO. “ISLE OF SYLT” KG
 
ATL OFFSHORE GMBH & CO. “ISLE OF WANGEROOGE” KG
 
ATL OFFSHORE GMBH & CO. “ISLE OF NEUWERK” KG
 
ATL OFFSHORE GMBH & CO. “ISLE OF USEDUM” KG
 
ATL OFFSHORE GMBH & CO. “ISLE OF FEHMARN “ KG
 
ATL OFFSHORE GMBH & CO. “ISLE OF MEMMERT” KG
 
ATL OFFSHORE GMBH & CO. “ISLE OF MELLUM” KG

 
7

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT AND UNDERTAKING
 
We hereby confirm to have full knowledge of this Addendum No. 1 and to agree to
its contents.
 
We hereby undertake that we will not without the prior written consent of the
Agent allow any change in any of the Borrowers’ corporate or shareholder
structure to the effect that the we hold less than twenty five (25) percent of
each of the Borrowers directly or through an affiliated company accepted by the
Agent in advance or to the effect that any of the Borrowers ceases to be a
limited partnership.
 
THE CORPORATE GUARANTOR
 
Signed by
)
 
 
)
 
REEDEREI HARTMANN
)
 
GMBH & CO. KG
)
/s/

 

 
8

--------------------------------------------------------------------------------

 
 

ANNEX
 
NEW SCHEDULES
 

--------------------------------------------------------------------------------

 
New Schedule 4                                        Synopsis Loan
 
New Schedule 5                                        List of Conditions
Precedent
 

--------------------------------------------------------------------------------

 

 
9

--------------------------------------------------------------------------------

 